 



EXHIBIT 10.1
SUMMARY OF BOARD COMPENSATION
During the year ending January 28, 2006, non-employee directors of Pacific
Sunwear of California, Inc. (the “Company”) receive compensation for their
services to the Board of Directors and related committees as follows:

      Amount   Description
$20,000
  Board member annual retainer, disbursed in five equal payments for each
regularly scheduled Board meeting.
5,000
  Audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer.
3,000
  Attendance fee for each in-person Board meeting.
750
  Attendance fee for each telephonic Board meeting or committee meeting of any
kind.

On November 16, 2005, the Board of Directors approved the following compensation
for non-employee directors of the Company, effective January 29, 2006.

      Amount   Description
$30,000
  Board member annual retainer, disbursed in five equal payments for each
regularly scheduled Board meeting.
10,000
  Audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer.
5,000
  Non-audit committee chairman annual retainer, disbursed in same manner as
Board member annual retainer.
3,000
  Attendance fee for each in-person Board meeting.
1,250
  Attendance fee for each telephonic Board meeting or committee meeting of any
kind.

All directors are and will continue to be reimbursed for expenses incurred in
attending meetings of the Board of Directors. Each non-employee director of the
Company currently receives, and will continue to receive, an annual stock option
to purchase 9,000 shares of Company common stock, with an exercise price equal
to the closing market price of the Company’s common stock on the date of the
grant. Greg H. Weaver and Seth R. Johnson, who are executive officers of the
Company, are not and will not be paid any fees or additional remuneration for
their services as members of the Board of Directors.

